LEWIS, J.
We have for review Sawczak v. Goldenberg, 710 So.2d 996 (Fla. 4th DCA 1998), which has been presented to the Court on the basis of express and direct conflict with multiple cases which have addressed and decided the issue of whether unobject-ed to, improper comments made during closing argument rise to a level of seriousness as to warrant the granting of a new trial to the complaining party. We have jurisdiction. See Art. V, § 8(b)(3), Fla. Const. We have recently addressed the primary issue presented for conflict in the instant case in Murphy v. International Robotic Systems, Inc., 766 So.2d 1010 (Fla.2000), and articulated the applicable law. Therefore, we remand the cause to the district court for reconsideration in light of our opinion in Murphy. We decline to address other collateral issues.
It is so ordered.
WELLS, C.J., and SHAW, HARDING, ANSTEAD, PARIENTE and QUINCE, JJ., concur.